STATE OF MINNESOTA
                                                                            November 14, 2016
                                   IN SUPREME COURT                            Om:ciEOF
                                                                          APPB.IATECcuns
                                        ADM 10-8002

ORDER PROMULGATING AMENDMENTS
TO THE RULES OF THE SUPREME COURT
ON LAWYER REGISTRATION

       The State Board of Continuing Legal Education, which has supervisory authority

over the Rules of the Supreme Court on Lawyer Registration, see Rule 8, Rules on Lawyer

Registration, recommends amendments to the Rules on Lawyer Registration that will

implement a grace period before a lawyer's license is administratively suspended for

nonpayment of registration fees or for failure to submit a completed registration statement.

Amendments are also recommended to impose a reinstatement fee after the end of the grace

period, in addition to the monetary penalty for a late registration. The Court has considered

the proposed amendments and determined that a public comment period is unnecessary

and the Board's recommendation should be adopted.

       Based on all the files, records, and proceedings herein, and pursuant to the inherent

authority of this court to regulate the practice of law,

       IT IS HEREBY ORDERED that the Rules of the Supreme Court on Lawyer

Registration are amended as shown in the attachment to this order. The Rules as amended

are prescribed and promulgated to be effective as of July 1, 2017.

       Dated: November 14, 2016                    BY THE COURT:



                                                   Lorie S. Gildea
                                                   Chief Justice
                  Rules of the Supreme Court on Lawyer Registration
                                Adopted August 4, 1970
                        With amendments effective July 1, 2017


Rule 2.     Registration Fee

***

   E. Due Date; Assessment of Late Penalty.
    Fees under this rule are due and payable on or before the first day of January, April,
    July, or October of each year as requested by the Lawyer Registration Office. The
    Lawyer Registration Office shall immediately assess a late penalty of $75 on any
    lawyer or judge who fails to meet this deadline.

      ***

      H. Penalty for Failure to Comply - Non-Compliant Status - Administrative
      Suspension.
      A lawyer or judge who fails to meet all of the criteria to be on either active or inactive
      status is placed on non-compliant status, and the right to practice law in this state is
      automatically suspended on the first day of the month following the due date
      established by Rule 2E. A lawyer or judge on non-compliant status is not in good
      standing. A lawyer or judge on non-compliant status must not practice law in this
      state, must not hold out himself or herself as authorized to practice law, or in any
      manner represent that he or she is qualified or authorized to practice law while on
      non-compliant status. Any lawyer or judge who violates this rule is subject to all the
      penalties and remedies provided by law for the unauthorized practice of law in the
      State of Minnesota. It is the duty of each judge to enjoin persons who are not on
      active status from appearing and practicing law in that judge's court.

    I. Reinstatement.
    A lawyer or judge who is on non-compliant status, who seeks to be reinstated to active
    status or inactive status, must (i) notify the Lawyer Registration Office, (ii) complete
    a lawyer registration statement, (iii) pay all delinquent registration fees, (iv) pay the
    applicable registration fee for the current year, (v) pay a-l-ate-the penalty required by
    Rule 2E plus a reinstatement fee of$+§. 100, (vi) complete all CLE requirements and
    be transferred to CLE active status, (vii) comply with Rule 1.15(i), MRPC, and (viii)
    comply with Rule 6 of these rules. The Lawyer Registration Office may, in hardship
    cases, ·v.raive payment of delinquent lawyer registration fees and late penalties. A:ll
late penalty payments are allocated to the Lav,ryer Registration Office to defray
registration costs.

J.    Waiver of Fees; Allocation of Fee Payments.
The Lawyer Registration Office may, in hardship cases. waive payment of delinquent
lawyer registration fees, late penalties, and reinstatement fees. All late penalty and
reinstatement fee payments are allocated to the Lawyer Registration Office to defray
registration costs.